QUESTION: Does the term "foreign professional association" refer only to that association within the country of origin or can the aforementioned term be considered to include a separate association of foreign professionals formed within the United States?
SUMMARY: The term "foreign professional association" as used in s. 455.015, F. S., refers only to that association within or arising out of the country of origin. If some form of foreign professional association does in fact exist in exile and is recognized as being the true professional association or arm thereof (in exile) of that foreign country, then such foreign professional association may provide the required documentation as provided for in s. 455.015(1)(b). In the context of ss. 455.014 and 455.015, F. S., the term "proper documentation" may include any sworn declaration in writing or written testimony to, or attestation of, the fact of licensure in a foreign country before July 1, 1974, which satisfies the Board of Nursing, in its judgment or sound discretion, that an applicant lawfully practiced in, and was licensed in and by, a foreign country before July 1, 1974. Section 455.015(1)(a), F. S., provides for continued education programs for the training of certain applicants "who have lawfully practiced prior to July 1, 1974, in a country other than the United States," and s. 455.015(1)(b) requires the applicant to "provide the board . . . to which he applies, proper documentation that he was licensed prior to July 1, 1974, in some country other than the United States." The term "documentation" refers to the use of documentary evidence (The Random House Dictionary, Unabridged Edition) and similarly, the word "documentary" pertains to what is written, consisting of one or more documents. 27B C.J.S. at p. 972. The word "document" is of comprehensive signification and includes any writing or written or printed paper furnishing information or evidence or any written item of a factual nature. The Random House Dictionary, supra; 27B. C.J.S. at pp. 970-971. "Documentary evidence" means evidence supplied by writings and documents of every kind in the widest sense of the term; evidence derived from conventional symbols (such as letters) by which ideas are represented on material substances; such evidence as is furnished by written instruments, inscriptions, documents of all kinds. Black's Law Dictionary, Revised 4th Edition, at p. 568. Section 455.015(1)(b), F. S., further provides that such documentation (or documentary evidence) shall include a certificate of licensure or the certification by affidavit from the respective foreign professional association. A certification or certificate by affidavit is a declaration in writing of some fact, or a written testimony to, or attestation of, the truth of any fact by a person having some official status concerning some matter within his knowledge. 14 C.J.S. Certificate, at p. 111; Black's Law Dictionary, supra, at p. 285. The word "foreign" is used as an adjective and in its more usual sense relates to nationality or origin or to something that is of, pertains to, or is derived from or is operating in another country. The Random House Dictionary, supra, at p. 555. The term "foreign," as defined by 36 C.J.S. Foreign, at 1092 means: Belonging to another nation or country; belonging to or relating to another sovereignty or dominion; belonging to or subject to another jurisdiction; that which belongs to another country; that which is out of a certain state, country, jurisdiction, etc. [Also see Black's Law Dictionary, Revised 4th Edition, at p. 775.] In the absence of a statutory definition, "foreign" should be construed in its plain and ordinary sense. Pederson v. Green, 105 So.2d 1 (Fla. 1958). Furthermore, words of common usage, when used in a statute, should be construed in a plain and ordinary signification and not in a technical sense. See cases collected under Key Number 188, 10B Fla. Digest, STATUTES. The word "include" as used in s. 455.015(1)(b), F. S., and read in the context of ss. 455.014 and 455.015, F. S., in their entirety, appears to be a term of enlargement, not of limitation, and conveys the conclusion that there are other items includable, though not specifically enumerated by statute. Argosy Limited v. Hennigan, 404 F.2d 14. Also see Black's Law Dictionary, supra, at p. 905. In its present context, and in light of the legislatively declared purpose of the statute, the phrase "shall include" indicates that documentation, as defined above, which supplies proof that the applicant was licensed in, and by, the foreign country before July 1, 1974, may include any sworn declaration in writing or written testimony to, or attestation of, the fact of licensure in a foreign country which satisfies the Board of Nursing, in its judgment or sound discretion, that the applicant lawfully practiced in a foreign country prior to July 1, 1974, and was licensed in and by that country prior to July 1, 1974. Even though s. 455.015, F. S., applies to those licensed in countries other than the United States and requires evidence of a license certificate from such other country, the Legislature, in enacting Ch. 74-105, Laws of Florida (s. 455.014, F. S.), recognized that "as of 1972 there were over 500,000 Cubans in exile residing in Florida," and that the problem of approximately 3,000 Cubans who are taxpaying residents of Florida having the opportunity of pursuing their chosen profession or occupation required immediate action by the Legislature. Section 455.014(1)(a) and (g). Section 455.014(2) further provides that: It is the declared purpose of this section . . . to encourage the use of foreign-speaking Florida residents duly qualified to become actively qualified in their professions or occupations so that all Florida citizens may receive better services. If some form of professional association does in fact exist in exile in Florida and if there is some proper or quasi official recognition of such a foreign professional organization in exile, e.g., recognition by its counterpart American professional association as being the true professional association or arm thereof (in exile) of that foreign country, then such association in exile might make the certification by affidavit as provided for in s. 455.015(1)(b), F. S.
Therefore, the term "foreign professional association" refers only to that professional association within or arising out of that association within the country of origin.